Citation Nr: 1325836	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.



ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1971 to November 1979, March 1980 to July 1980, February 1991 to September 1991, and October 1994 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the present case, in lieu of filing a VA Form 9, the Veteran filed a statement requesting an appeal of the denial of the issues listed on the title page hereof.  In this statement, the Veteran did not express whether or not he desired a Board hearing.  In May 2012, the RO sent the Veteran a letter in which it stated:  "Based upon your request, we have placed you on the list of persons wanting to appear at our office for an in-person hearing before the Board of Veterans' Appeals (BVA), for what is commonly called a 'Travel Board' hearing."  The letter further stated that, "[u]nless you tell us otherwise, we will keep your name on the list of persons wanting a Travel Board hearing."  It does not appear that the Veteran responded to this letter.  The Veteran's appeal was forwarded to the Board, however, without scheduling him for a Travel Board hearing.  

Consequently, the Board finds that the Veteran is entitled to a Travel Board hearing.  In view of the pending hearing in this matter, therefore, the Board must remand the case to ensure that the Veteran is afforded all due process of law. 



Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


